Citation Nr: 0102828	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches with blackouts.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Rodney D. Atkeson, Agent  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
April 1995.  

The veteran's initial claims of entitlement to service 
connection for migraine headaches with blackouts, a bilateral 
knee disorder (claimed as multiple joint pain), and a low 
back disorder were denied in a June 1995 rating decision.  An 
appeal of these determinations was not perfected, and the 
rating decision became final.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that found that new and material evidence had not 
been submitted to reopen the veteran's claims of entitlement 
to service connection for migraine headaches with blackouts, 
a bilateral knee disorder, and a low back disorder.  In July 
2000, the veteran testified before the undersigned at a video 
conference hearing.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  Although the veteran was notified of the June 1995 rating 
decision denying service connection for migraine headaches 
with blackouts, a bilateral knee disorder, and a low back 
disorder, he did not perfect an appeal from these 
determinations.  

2.  Medical reports from private physicians opining that the 
veteran's migraine headaches with blackouts, a bilateral knee 
disorder, and a low back disorder were incurred during 
service have been introduced into the record since service 
connection was previously denied in June 1995.  

3.  According the veteran the benefit of the doubt, his 
current migraine headaches with blackouts, bilateral knee 
disorder, and low back disorder had their onset in service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the previous final decision is 
new and material, and the veteran's claims of entitlement to 
service connection for migraine headaches with blackouts, 
bilateral knee disability, and low back disability are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  

2.  The veteran's migraine headaches with blackouts, 
bilateral knee disorder, and low back disorder were incurred 
in service.  38 U.S.C.A. § 1110 (West Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the service medical records shows that the 
veteran's entrance examination in November 1990 was negative 
for complaints or findings of headaches, dizziness, or 
fainting; any prior head injuries; a history of recurrent low 
back pain; or a history of broken bones or other joint 
abnormalities.  On clinical evaluation, findings with respect 
to his head, neck and face were normal, and his 
musculoskeletal and neurologic systems were normal.  

During the course of his active duty, the veteran was 
involved in activities associated with the 82nd Airborne 
Division, including multiple parachute jumps while carrying 
heavy equipment.  In December 1991, the veteran was evaluated 
regarding an injury that he had sustained to his low back.  
It was reported at that time that he arrived at a medical 
facility by ambulance on a backboard with a cervical collar 
in place.  It was further reported that the veteran had 
suffered a traumatic injury following a parachute jump and 
that he had felt a popping, painful sensation involving his 
lumbosacral spine.  

Medical records document that the next day, the veteran was 
seen for a follow-up examination concerning low back pain.  
He was noted to have lumbosacral back pain with limitation of 
motion of the low back.  Spasms were noted on examination, 
and the veteran was diagnosed with lumbosacral strain.  The 
treatment plan called for restriction of duty for a period of 
time, as well as the application of medications.  He was 
reexamined later that month and again diagnosed with low back 
strain.  

In February 1994, the veteran was examined after complaining 
of headaches and blackouts.  On neurological examination, he 
gave a history of first having headaches when he was 15 or 16 
years old.  He described them as bifrontal and throbbing in 
nature and indicated that they were "seasonal," mainly in 
the fall and spring.  He also reported that while in college, 
his headaches frequently increased around examination 
periods.  However, the veteran did not recall any severe 
headaches or visual phenomenon and indicated that they were 
always responsive to Non-steroidal anti-inflammatory drugs 
(NSAIDS).  He did not describe any syncope, passing out 
spells, or severe head pain prior to service.  The veteran 
was subsequently diagnosed with migraine headaches and 
syncopal episodes with loss of consciousness.  He was placed 
on military profile and instructed not to drive a civilian or 
military vehicle, not to work heights, or become involved in 
a situation that would place him or other persons in danger.  

In a medical history elicited during a separation examination 
in April 1995, the veteran reported suffering from chronic 
migraine headaches, episodic loss of consciousness with 
headaches, elbow and knee trauma, and chronic low back pain 
following injury.  On clinical evaluation, normal findings 
were reported with respect to the veteran's musculoskeletal 
system.  He was noted, however, to suffer from migraine 
headaches.  

In May 1995, the veteran filed an original claim for service 
connection for various disabilities, including severe 
migraine headaches with blackouts, multiple joint pain 
including the knees, and a low back disorder.  In a rating 
decision the following month, the RO denied the veteran's 
claims.  Thereafter, in November 1997, the veteran submitted 
a VA Form 21-4138 (Statement in Support of Claim) requesting 
that his claims for service connection for migraine headaches 
with blackouts, bilateral knee pain, and a low back disorder 
be reopened.  

In April 1999, the RO received medical records, dated in June 
and September 1998, from the VA Medical Center (VAMC), 
Denver.  These records reflected the veteran's treatment for 
low back pain and depression.  At the same time, the RO 
received medical records, dated from March 1997 to September 
1998, from the VAMC Oklahoma City.  These records showed that 
the veteran received L4-5 facet injections with steroids to 
help combat his low back pain.  The records also reflected 
the veteran's use of a pelvic traction unit and a TENS 
(transcutaneous electrical nerve stimulation) unit.  A 
radiographic study of the veteran's low back revealed minimal 
degenerative changes at L5-S1.  

In July 2000, the veteran testified before the undersigned 
Acting Board Member at a video conference hearing.  The 
veteran reiterated his previous contentions, reporting that 
he made nearly 30 parachute jumps and that when he jumped, he 
carried almost 100 pounds of equipment.  He stated that he 
still suffered from migraine headaches with blackouts, 
bilateral knee pain, and low back pain.  The veteran 
testified that he had suffered with headaches prior to 
service that had responded well to aspirin.  However, he 
indicated that during one of his jumps, his parachute failed 
to open completely, causing him to hit the ground hard 
hitting his head.  Since that time, he had suffered from 
chronic migraine headaches as well as occasional blackouts.  
Furthermore, the veteran testified that he was in perfect 
health when he entered service and that he had experienced no 
serious injuries since separating from service in 1995.  

In addition to his testimony, the veteran submitted other 
evidence in support of his claims.  In particular, the RO 
received a medical report from Richard A. Hastings II, D.O., 
of the Harvard Medical Clinic, dated in July 2000.  Dr. 
Hastings, a board certified internist, noted that he had 
reviewed the veteran's multiple medical records.  Following 
clinical evaluation, Dr. Hastings found that the veteran had 
severe recurring cephalgia associated with dizziness and 
blackouts consistent with migraine cephalgia; bilateral 
traumatic injuries to the knees with clinical findings 
consistent with bilateral internal derangement of the right 
and left knees; and lumbosacral back pain with associated 
clinical findings consistent with persistent pain, limitation 
of motion, and radicular features.  Dr. Hastings was of the 
opinion, to a reasonable degree of medical certainty, that 
the veteran's disorders were in fact service connected and 
arose out of the course and scope of his service-related 
activities.  He stated that the veteran's medical records 
documented or supported no other medical conclusion.  

In addition, the RO received a medical report from Griffith 
C. Miller, M.D., dated in July 2000.  Dr. Miller also noted 
that he had reviewed the veteran's service medical records 
and that, following a clinical examination, was of the 
opinion that the veteran currently suffered from disorders of 
the back and knees that more than likely resulted from the 
veteran's airborne activities in service.  The RO also 
received medical reports from Guy D. Baldwin, D.O., dated in 
May 2000; William R. Reid, M.D., dated in May 2000; Michael 
Dunn, M.D., dated in November 1998; and Jeffry Gerber, M.D., 
dated in March 1999.  These reports reflect the veteran's 
complaints and treatment for bilateral knee pain, low back 
pain, and depression.  

The RO also received personal statements from the veteran's 
family and soldiers from his Army unit.  These statements 
attested to the veteran's good physical condition prior to 
entering service, his accidents and subsequent physical 
complaints and treatment in service, and continued physical 
complaints following service.  In particular, other 
paratroopers documented an incident in which the veteran's 
parachute had failed to deploy, causing him to hit the ground 
hard, striking his head.  Back in the barracks after the 
incident, the veteran reportedly passed out and was taken to 
the hospital for treatment.  

II.  Analysis

A.  New and Material Evidence

The RO denied service connection for migraine headaches with 
blackouts, bilateral knee disorder, and a low back disorder 
in a June 1995 rating decision.  A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based upon evidence on file at 
the time the appellant was notified of the decision.  
38 C.F.R. § 3.104(a).  The appellant has one year from 
notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement with the 
decision, and the decision becomes final if a notice of 
disagreement is not filed within that time.  38 U.S.C.A. 
§ 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a).  The 
veteran was advised of his procedural rights, and he did not 
initiate an appeal to the Board.  Therefore, the June 1995 
rating decision was final.  

The Board notes that until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously and finally denied claim.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying the decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 
(1998).  First, it was determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it was 
determined whether based upon all the evidence of record, the 
claim, as reopened, was well grounded; third, if the claim 
was well grounded, the merits of the claim was addressed and, 
if ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).  In 
addition, the law has long been clear that "the Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 (1995).  

Recently, however, the Congress passed, and the President 
signed into law, legislation repealing the requirement that a 
claim must be well grounded.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  
The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Of 
significance in the present matter, however, is language in 
the new statute that provides:  

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.  

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (to be 
codified at 38 U.S.C. § 5103A).  Thus, to whatever extent the 
new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
If it is determined that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) and the claim is 
reopened, barring a need for any further development, a 
merits analysis must be undertaken, as the requirement that 
the claim be well grounded no longer applies.  

As defined by regulation, new and material evidence means 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and that, by itself 
or in connection with the evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Federal Circuit Court has held that the regulatory standard 
alone must be the test of materiality.  Hodge.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-85 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although Hodge overruled Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and its progeny as to the materiality 
test, it does not appear that the analysis as to what is new 
evidence has been overruled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 326 (1999), noting that Hodge did not deal 
with the test for determining whether evidence is new, which 
is a separate decision from whether it is material.  See also 
Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) 
("nothing in Hodge suggests that the understanding of 
'newness' as embodied in the first prong of the Colvin test 
is inadequate or in conflict with the regulatory definition 
of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
reconsideration or en banc consideration denied, 12 Vet. App. 
234 (1999).  In determining whether newly submitted evidence 
is material under the case law discussed above, the Board is 
further guided by the Federal Circuit Court's discussion of 
the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material[,]' . . . some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 155 F.3d at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, in order 
to reopen a previously and finally denied claim, there must 
be new and material evidence entered into the record since 
the most recent denial on any basis, either on the merits or 
on an attempted reopening.  Evans v. Brown, 9 Vet. App. at 
285.  Therefore, the evidence that must be considered at this 
time, in connection with the veteran's claims for service 
connection for migraine headaches with blackouts, bilateral 
knee disorder, and a low back disorder is that which has been 
submitted since the RO entered its decision on this matter in 
June 1995.  

Evidence submitted since the final RO decision entered in 
1995 includes:  

1. Service medical records.  
2. Medical records from the VAMC Denver, dated in June 
and September 1998.  
3. Medical records from the VAMC Oklahoma City, dated 
from March 1997 to September 1998.  
4. Transcript of video conference hearing, dated in 
July 2000.  
5. Medical report from Dr. Hastings, dated in July 
2000.  
6. Medical report from Dr. Miller, dated in July 2000.  
7. Medical report from Dr. Baldwin, dated in May 2000.  
8. Medical report from Dr. Reid, dated in May 2000.  
9. Medical report from Dr. Dunn, dated in November 
1998.  
10. Medical report from Dr. Gerber, dated in March 
1999.  
11. Statements from family members and fellow soldiers.  

Following a review of the evidence, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claims for service connection for migraine headaches 
with blackouts, bilateral knee disorder, and a low back 
disorder are reopened.  In reaching this conclusion, the 
Board notes that the veteran has currently diagnosed migraine 
headaches and blackouts, bilateral knee dysfunction, and a 
low back disorder.  Furthermore, both Drs. Hastings and 
Miller have linked the disorders to active service.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence to reopen his claims for 
service connection for migraine headaches with blackouts, 
bilateral knee disorder, and a low back disorder.  This, of 
course, does not inevitably mean that the claims will be 
granted, only that the Board must now conduct a new 
adjudication and determine whether service connection should 
be granted based on all of the evidence of record, both new 
and old.  See 38 C.F.R. § 3.156 (a).  

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110.  Where there is a chronic disease shown 
as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law, that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Board notes that the Veterans Claims Assistance Act of 
2000 contains provisions that are pertinent to the pending 
claims.  Of significance in the present matter is language in 
the new statute that provides:  

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. - Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.  

(b)  BENEFIT OF THE DOUBT. - The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (to be codified as amended 
at 38 U.S.C. § 5107).  

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).  Clearly, this matter involves a 
medical question, and the Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin.  The Court has 
also indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

A longitudinal review of the record in this instance reveals 
significant evidence that supports the veteran's central 
contention that his current migraine headaches with 
blackouts, bilateral knee disorder, and a low back disorder 
were acquired in service.  Although the veteran had a history 
of headaches prior to service, the evidence of record 
indicates that the preservice headaches were different in 
their nature and extent from the migraine headaches with 
blackouts acquired during service.  The Board observes, 
moreover, that the findings of Drs. Hastings and Miller 
linking the veteran's disorders to service were based on a 
complete review of the veteran's medical records and 
consideration of his medical history both prior to, during, 
and following service.  As noted above, Dr. Hastings 
diagnosed the veteran with severe recurring cephalgia 
associated with dizziness and blackouts consistent with 
migraine cephalgia; bilateral traumatic injuries to the 
knees; and lumbosacral back pain with associated clinical 
findings consistent with persistent pain, limitation of 
motion, and radicular features.  Dr. Miller noted that the 
veteran suffered from degenerative changes in his lumbar 
spine and meniscal injuries to his knees.  

When, after consideration of all the evidence, a reasonable 
doubt arises regarding a determinative issue, the benefit of 
the doubt shall be given to the claimant.  38 C.F.R. § 3.102.  
A review of the favorable evidence clearly shows that the 
veteran's migraines with blackouts, bilateral knee disorder, 
and low back disorder, have been etiologically related to 
service by the opinions of medical professionals.  
Additionally, these opinions were based on a thorough review 
of the veteran's medical history.  The Board also notes that 
the veteran served as an infantryman and parachutist with the 
82nd Airborne Division, which further supports his claims, as 
do the statements of his family and soldiers who served with 
him.  See 38 C.F.R. § 3.303(a) (each disabling condition for 
which service connection is sought must be considered on the 
basis of the places, types and circumstances of the veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence).  The Board therefore 
concludes that under the unique facts of this case, a 
reasonable doubt is presented.  Resolving such doubt in the 
veteran's favor, the Board finds that his migraine headaches 
with blackouts, bilateral knee disorder, and a low back 
disorder were acquired in active military service.  
Accordingly, service connection is warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for migraine headaches with blackouts is 
granted.  

Service connection for a bilateral knee disorder is granted.  

Service connection for a low back disorder is granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

